Per CURIAM.
This is a motion to dismiss the appeal on Ithe ground that the notice of appeal was not served on the respondent Carl Drews. It appears from the record that Drews was served with summons and failed to appear and answer. Judgment was entered in favor of said respondent and defendants. An appeal was taken by the plaintiff and notice of appeal was not served on Drews. As it is clearly apparent from the record that Drews would be affected by a modification or reversal of the judgment, on the authority of Titiman et al., v. Alamance Min. Co., ante, p. 240, 74 Pac. 529, *277the motion must be sustained and the appeal dismissed, and fit is so ordered, with costs of appeal in favor of defendants Gowanlocks.